Citation Nr: 1612260	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-08 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as secondary to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the case was transferred to the RO in Detroit, Michigan.


REMAND

In his April 2012 substantive appeal, the Veteran indicated that he desired a Board videoconference hearing at the RO.  In April 2015, he was sent a letter informing him of his various hearing options, to which he responded by indicating his desire for an in-person hearing at his local RO in lieu of a videoconference hearing.  In May 2015, the Board remanded this matter for additional development, instructing the RO to schedule the Veteran for an in-person hearing before the Board, sitting at the RO.

The Board's review of the record reveals that further development for this matter is warranted.  Evidence of record detailed that the RO sent the Veteran a letter in May 2015, informing him that his appeal was being returned to the Board for disposition.  An extensive review of documents in the electronic claims file did not show that the Veteran's requested hearing before the Board was ever scheduled or held.  As such, the Board finds that the RO has not substantially complied with the directives of the prior May 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The RO must now schedule the Veteran for a hearing before the Board, sitting at the RO, pursuant to his outstanding April 2015 request.  Since such hearings are scheduled by the RO, the Board is again remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is remanded for the following actions:

The RO must schedule the Veteran for a Travel Board hearing, pursuant to his April 2015 request, at the earliest available opportunity.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the electronic claims file.  38 C.F.R. § 20.704(b) (2015).  After the hearing, the electronic claims file must be returned to the Board in accordance with current appellate procedures. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

